Allowable Subject Matter
Claims 1, 3, 5, 7-11, 13, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3, 5, and 7-10, the prior art of record fails to disclose alone or in combination:
wherein the second supply voltage is generated by a supply voltage buck converter that is biased by the first supply voltage,
in combination with the additional elements of claim 1.

Regarding claims 11, 13, and 16-19, the prior art of record fails to disclose alone or in combination:
generating the second supply voltage using a supply voltage buck converter that is biased by the first supply voltage,
in combination with the additional elements of claim 11.

Regarding claim 20, the prior art of record fails to disclose alone or in combination:
wherein the second supply voltage is generated by a supply voltage buck converter that is biased by the first supply voltage,
in combination with the additional elements of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KEVIN H SPRENGER/Examiner, Art Unit 2838                                                                                                                                                                                                        
/FRED E FINCH III/Primary Examiner, Art Unit 2838